Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 & 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ideda et al. (U.S. 2016/0195588 A1).

Regarding claim 1, Ideda et al. disclose a battery degradation detection device (see Abstract and claim 1) comprising: an impedance measurement processing circuitry 110 for measuring impedances Z of a battery at a plurality of frequencies (see pars. 0066-0067, wherein the deterioration state detection apparatus 100 includes an acquisition unit 110, the determination unit 120, and a storage unit 130, the acquisition unit 110 first acquires a data row formed by combining a frequency, a real axis impedance, and an imaginary axis impedance, by measurement using the complex impedance method); and a degradation  detector 120 for detecting degradation of the battery 200 on the basis of real components of the impedances at the plurality of frequencies measured by the impedance measurement processing circuitry 110-131, wherein the impedance for at least one of the plurality of frequencies (see Fig. 3) has a positive imaginary component (see pars. 0067-0068, wherein frequency at a point where an imaginary axis component of the impedance is a maximum value in the arc, based on the above data row.  That is, it can be said that the acquisition unit 110 performs operation equivalent to a process of extracting a portion of the arc shape represented in the Nyquist diagram, defining the width of the real axis 
component of the impedance corresponding to the diameter of the arc shape as the impedance R, defining the frequency at the point where the imaginary axis component of the impedance in the arc is the maximum value as the top frequency f, and acquiring the impedance R and the top frequency f).

As to claim 2, Ideda et al. disclose wherein the impedances at the plurality of frequencies each have an imaginary component equal to or greater than 0 (see Fig. 4, pars. 0091-0094, wherein impedances Zim is greater than zero).

	As to claim 3, Ideda et al. disclose wherein the real components of the impedances Zre (see Fig. 4, wherein direction in which the value of the real axis component of the impedance increases) at the plurality of frequencies represent a tendency of change in the real component of the impedance of the battery in a range where the imaginary component of the impedance is positive (the real axis component of the impedance 
corresponding to the diameter of the arc shape increases, and the top frequency, which is the frequency at the point where the imaginary axis component of the impedance in the arc shape becomes the maximum value, see Figs. 3-4 & pars. 0092-0094).

As to claim 4, Ideda et al. disclose wherein the degradation detector detects degradation of the battery on the basis of a ratio between the real components Zre of the impedances at the plurality of frequencies Fa-n (see Fig. 3 & pars. 0059-0069 & 0080-0082, wherein The determination unit 120 determines the deterioration state of the energy storage devices 200, from the change of the capacitances acquired by the acquisition unit 110).

As to claim 5, Ideda et al. disclose wherein he battery degradation detection device (see par. 0034) according to wherein the degradation detector detects degradation of the battery on the basis of a difference between the real components of the impedances at the plurality of frequencies (see Fig. 3 & pars. 0059-0069 & 0080-0082, wherein The determination unit 120 determines the deterioration state of the energy storage devices 200, from the change of the capacitances acquired by the acquisition unit 110).

As to claim 16, Ideda et al. disclose wherein the impedance measurement processing circuitry measures impedances at the plurality of frequencies Fa-n (see Fig. 3 & pars. 0059-0069 & 0080-0082, wherein The determination unit 120 determines the deterioration state of the energy storage devices 200, from the change of the capacitances acquired by the acquisition unit 110), for a battery module including a plurality of batteries see pars. 0078-0080).

As to claim 17, Ideda et al. disclose wherein the impedance measurement processing circuitry measures impedances at the plurality of frequencies fa-n (see Fig. 3 & pars. 0059-0069 & 0080-0082, wherein The determination unit 120 determines the deterioration state of the energy storage devices 200, from the change of the capacitances acquired by the acquisition unit 110), for a battery module including a plurality of batteries connected to each other, and the degradation detector detects degradation of the battery module (see pars. 0078-0082). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ideda et al. (U.S. 2016/0195588 A1) in view of Mukaitani et al. (U.S. 2017/0350946 A1).

As to claim 9, Ideda et al. fail to disclose further comprises a temperature corrector for correcting the real components of the impedances measured by the 
In related art, US 2017/0350946 to Mukaitani et al. discloses a temperature corrector for correcting the real components of the impedances measured by the impedance measurement processing circuitry to values corresponding to resistance components at a predetermined reference temperature (see pars. 0060 & 0085). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of measuring temperature of Mukaitani et al. to be able to include a temperature corrector as taught by Mukaitani et al.as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to estimate the internal temperature of the battery by using a map representing the relationship between the difference component and the temperature in order to improve temperature measurement accuracy (see pars. 0085 & 0088).

	As to claim 10, Ideda et al. disclose the battery degradation detection device according to wherein the impedance for another at least one of the plurality of frequencies has a negative imaginary component, and the degradation detector detects degradation of the battery on the basis of the real component of the impedance measured by the impedance measurement processing circuitry and having the negative imaginary component (the real axis component of the impedance 
corresponding to the diameter of the arc shape increases, and the top frequency, which is the frequency at the point where the imaginary axis component of the impedance in the arc shape becomes the maximum value, see Figs. 3-4 & pars. 0092-0094).

As to claim 11, Ideda et al. disclose processing circuitry measures impedances at the plurality of frequencies (see pars. 0066-0067, wherein the deterioration state detection apparatus 100 includes an acquisition unit 110, the determination unit 120, and a storage unit 130, the acquisition unit 110 first acquires a data row formed by combining a frequency, a real axis impedance, and an imaginary axis impedance, by measurement using the complex impedance method), for a battery module including a plurality of batteries connected to each other, and the degradation  detector detects degradation of the battery module (see pars. 0050-0051).

Regarding claim 12, Ideda et al. disclose an impedance measurement processing circuitry for measuring impedances of a battery at a plurality of frequencies  fa-n (see pars. 0066-0067, wherein the deterioration state detection apparatus 100 includes an acquisition unit 110, the determination unit 120, and a storage unit 130, the acquisition unit 110 first acquires a data row formed by combining a frequency, a real axis impedance, and an imaginary axis impedance, by measurement using the complex impedance method), wherein the impedance for at least one of the plurality of frequencies has a positive imaginary component (see Fig. 4, pars. 0091-0094, wherein impedances Zim is positive or greater than zero).

In related art, US 2017/0350946 to Mukaitani et al. discloses a temperature estimation processing circuitry for estimating an internal temperature of the battery on the basis of real components of the impedances at the plurality of frequencies measured by the impedance measurement processing circuitry (see pars. 0060 & 0085). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of measuring temperature of Mukaitani et al. to be able to include a temperature corrector as taught by Mukaitani et al.as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to estimate the internal temperature of the battery by using a map representing the relationship between the difference component and the temperature in order to improve temperature measurement accuracy (see pars. 0085 & 0088).

Allowable Subject Matter
Claims 6-8 & 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In terms of claims 6 & 13, the prior art of record does not teach alone or in combination of “the battery degradation detection device according to wherein the plurality of frequencies include a first frequency and a second frequency higher than the first frequency, the real component of the impedance measured at the first frequency corresponds to a resistance component of a first conduction path R1 in a current collecting portion of the battery, and the real component of the impedance measured at the second frequency corresponds to a resistance component of a second conduction path R2 in the current collecting portion, and the second conduction path R2 is formed in a part of the first conduction path, due to a skin effect in the current collecting portion” in combination with all limitations of claim 1.

Claims 7-8 & 14-15 are allowed because of at least due to their dependencies.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached 

Examiner: 	/Trung Nguyen/-Art 2866
			August 13, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866